Citation Nr: 0122824	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-02 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother, V.C.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from March 6, 1997, 
to April 14, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which the veteran's 
claim of entitlement to service connection for postoperative 
right shoulder pain with instability was denied.  The veteran 
appealed, and in December 1999 the Board denied the claim.

Following the Board's December 1999 decision, the veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  While her case was pending at the Court, her 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the veteran's claim for readjudication.  
In December 2000, the Court issued an Order vacating the 
December 1999 Board decision.  


REMAND

A review of the veteran's preservice medical records shows 
that she reported a history of recurrent right shoulder 
dislocations from playing softball.  In July 1991, she 
underwent reconstruction of her right shoulder.  
Specifically, she underwent a Bristow repair of the right 
shoulder.  In September 1996, she underwent excision of bone 
chip and removal of screw, right shoulder.  A January 1997 
examination report notes a healed anterior right shoulder 
incision, and that the right shoulder had a full range of 
motion, good power, and was stable.  X-rays of the right 
shoulder revealed a slight irregularity at the inferior 
glenoid from screw removal.  

The veteran's service medical records include an entrance 
examination report that indicted that her spine and 
musculoskeletal system were clinically evaluated as 

normal.  A right shoulder scar was noted.  An accompanying 
report of medical history noted her 1991 and 1996 right 
shoulder surgeries.  The veteran was treated for right 
shoulder pain in March 1997, about two weeks after beginning 
her service.  She was discharged after about five weeks of 
service after military physicians determined that she had a 
preexisting right shoulder condition that had not been 
aggravated by her service.  

As for the post-service evidence, in March 1999 she was 
afforded a VA examination and was diagnosed with status post 
multiple injuries to the right shoulder, chronic strain right 
shoulder, status post two surgical procedures including a 
Bristow reconstruction and another operation to remove 
hardware and a bone chip.  

The Board notes that the joint motion reflects that the 
veteran's representative and VA's Office of General Counsel 
essentially agreed that a remand was required to afford the 
veteran an examination of her right shoulder, and to obtain 
an opinion as to whether her right shoulder was aggravated by 
her service.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).


Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
and the recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, development is 
necessary, but is not specifically limited to, the actions 
required by the joint motion.

Accordingly, this case is REMANDED for the following: 

1.  The veteran should be afforded a 
comprehensive VA orthopedic examination 
of the right shoulder.  The examiner 
should provide an opinion as to: 1) 
whether it is at least as likely as not 
that the veteran's postoperative right 
shoulder condition was aggravated by her 
service; and 2) if, and only if, 
aggravation is found, the degree of 
additional disability to the right 
shoulder resulting from aggravation by 
her service (if this cannot reasonably be 
done, the examiner should so state).  All 
indicated tests and studies should be 
accomplished.  The claims folder and a 
copy of this 

REMAND must be provided to and reviewed 
by the examiner in association with any 
examination.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.  

2.  Thereafter, the RO must review the 
claims file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a)), are fully 
complied with and satisfied.

3.  The RO should then review the 
veteran's claim de novo and determine 
whether the benefit sought can be 
granted.  The veteran should then be 
furnished a supplemental statement of the 
case setting forth a summary of the 
evidence.  After affording the veteran a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




